   EXECUTION
                               SERVICING TRANSFER AGREEMENT
            This Servi ing Transfer Agreement(the!'Agteement") is dated as ofJanuary 6, 2013 (the
    "Effective Date"):, by_ and between the Federal Hom~ Loan Mortgage Corpora!io_n (''~re~~ie
    Mac'), Bank of .Amenca, N.A. ("Transferor"), and Nat1onstat Mortgage LLC, a hm1ted habthty
   ·company organiz~d and existjng under the laws of Delaware ("Transferee''); the fo11egoing are
    hereinafter refeiT~d to individually as a "Party," and collectively as the "Parties''.
                         !
           .         .   I                                                         .
           WHEREA;S, Transferor is.the Servicer .of the Transferred Mortgages (as defined below)
   pursuant to the l master servicing contract set forth in the Freddie Mac Sing/e:--Family
   Seller/Servicer
                ..
                   attde
                     l
                         (as amended from time to tiine, the "Guide'i) and 'in the other "Purchase
   Documents," as d~fined in the Guide; and
                         !
           WHEREA;S, Transferor ;,thd Transferee entered info that certain Mortgage Servicing
   Rights Purchase ap.d Sale Agreement (the ''Servicing Sale Agreement"), dated as of the Effective
   Date (a substantially final draft of which was provided to Freddie Mac not less than two Business
   Days prior to the !iEffective Date, and a true and. correct; fully executed
                                                                       .
                                                                               copy
                                                                                 .
                                                                                    of which
                                                                                         .
                                                                                             has been
   provided to Fred9ie Mac on or b~fore the Effective Date, each of which may be redacted to
   remove pricing hi.formation, confidential information, and other information not related to the
   Transfer of Serv(cing), pursuant to which Transferor has agreed to assign, convey, sell and
   transfer the legal h.nd beneficial ownership of the tight and obligation to service the Transferred
   Mortgages (the "Servicing Salei>) as of January 31, 2013 (the' ''Servicing Sale Date;,), and the
   transfer of the ph~sical servicing of the TransferredMortgages on or aboufFebruary 18, 2013, or
   such other date Il).Utually agreed upon by the Parties (the date of such transfer, the 11Servicing
   Transfer Date"); ~he transfer of the physical servicing of the Transferred Mortgages and the
   Servicing Sale ard hereinafter referred to together as the "Transfer of Servicing"; and
                         l
          WHEREA_S, Transferor will remain the servicer of the Transferred Mortgages until the
   Servicing Transfef Date; and                                                        ·· ·
                         '
          WHEREA;S, Section 51.24 of the Guide provides that Transferor may not transfer its
   Servicing portfol~o (in whole or in part) without Freddie Mac's prior written approval, and
   Freddie Mac has ~ot yet granted such consent; and

          WHERE.M5, the Parties have now agreed to the temis and conditions pursuant to .which
   Freddie Mac Will ~rant its consent to the Transfer of Servicing from Transferor to Transferee.
                         !
                '        j_
           NOW; TlfEREFORE; in consideration of the agreements and undertakings set forth
   herein, llnd for otper good and valuable consideration, the receipt and sufficiency of which are
   hereby acknowle4ged, and subject to the conditions set forth herein, the Parties hereto agree as
   follows:           !
                   l
   1.     Incorpora!ion of Recitals; Capitalized Terms.
                         '
          (a)       All \of the foregoing Recitals, together with the Exhibits attached hereto, are
                    her9by incorporated herein by reference. ·




Case 18-80037-CRJ Doc 48-3 Filed 10/03/18 Entered 10/03/18 20:57:27                              Desc
                 Servicing Transfer Agreement Page 1 of 44
         (b)   As < sed herein, the ••Transferred Mortgages" are the residential mortgage loans
               ide,tified in the electronic file (the ''Electroni~ ~ile''.) th_at was e-mai!ed byLee
               Waf.dlow of Transferor to Sally Bruter and Tricia McK1tty of·Freddte Mac, on
               Janr.ary 3, 2013 (a copy of thate-mail is attached hereto as ExhibitA-1); a copy of
               the 1respo~ding e-mail from Tricia Mc~tty at Freddie Ma~ t? ~ee Wardlow ?f
               Transferor
                    l
                            on January 4, 2013, confirmmg. the Mortgages listed m the Electromc
               File, represent the entire preliminary population of Mortgages, is attached hereto as
                Exhibit A-2; such Electronic File is subject to subsequent adjustinelitas provided
                bel6w; The Electronic File contains two (2) columns, which are (i) the Freddie
                Ma~ loan nurnber, and (ii) the applicable Transferor Seller/Servicer loan numb.er.
               Tod.    Freddie Mac loan number listed in the Electronic File will be the
                det4rtninative identifier in the event there is. any conflict betwet:ln_the two (2,)
                col~mns for a particular Mortgage. The Parties agree that, not later than ten (10)
                Bu~iness Days (as defined i.n the Guide) after the Effective Date, Transferor will
                sen~ an email providing an additional electronic file (the "Subsequent Electronic
                Fil~''), which shall he fo the same format as the Electronic File, and shall identify
                any!changes required to be lllade to the Electronic File, which changes Transferor
                and!Transferee agree will only be made to the extent requited pursuailtto the terms
                of the Servicing Sale Agreement. The list of Mortgages identified in the
                Electronic File will serve as the initial basis for the completion of Form 981 G, in
               the !form attached as Exhibit E hereto ("Agreement ror Subsequent Transfer of
                Seryicing of Single-Family Mortgages"), reqµired by Fred.die Mac in connection
                wit~ the Mortgages subject to the Servicing Transfer bate,. subject to any
               moi:lification required pursuant to (x) the Subsequent Electronic File::,and(y) the
                fina)i reconciliation process described in Section 2(d).. below.
                      l
         (c)   All iother capitalized terms used in this Agreement and not otherwise defined
               her~in shall have the respective meanings set forth in·the Guide, or if not defined
               in t~e Guide, in the other Purchase Documents.
                      i

         (d)   In t~e event of a conflict between the Guide and this Agreement, the terms of this
               Agr~ement
                  . !
                           shall prevail.
    2.   Consent   tb Servicing Transfer.
         (a)   Fre4die Mac hereby grants its consent to the Transfer of Servicing, subject to
               (x) 1}le execution of the Servicing Sale Agreement by Transferor and Transferee
               (y) the execution of the Excess Yield Conveyance Agreement by Transferor and
               Fre4die Mac, in the form attached as Exhibit B hereto, as of the Servicing Sale
               Daty, and (~) the receipt and acceptance by Freddie Mac of the documentation and
               infoµnation required.by Freddie Mac for this transaction in accordance with Gui4e
               Section 56.~{b) (the "Transfer Documentation"} no less than forty~eight(48) hours
               prio~ to the close of business on the Servicing Trans.fer Date, and in accordance
               witli any other procedures mutually agreed to. by Transferor, Transferee and
               Freddie Mac. The Transfer Documentation shall include a fully executed Form
               9810, in the fonn attached as Exhibit E hereto ("Agreement for Subsequent
               Tr~sfer of Servicing of Single-Family Mortgages1'), for each applicable transferor


                                                  2




Case 18-80037-CRJ Doc 48-3 Filed 10/03/18 Entered 10/03/18 20:57:27                            Desc
                 Servicing Transfer Agreement Page 2 of 44
               Sel~e:/_Servicer n:miber, appropriately modified to accurately reflect the term~ and
               cona1t1ons of this Agreement. As noted above, each such Form 981 G WJ.ll be
               sub~ect to further mo~~fi~ation pursuant t? th~ Subs~quent .Electronic File~ and
               purrant to the reconc1hatton process descnbed m Section 2(d) below.

         (b)   Frefdie Mac's consent specifically recognizes that:
                     t

               (i)   i    the transfer oflegal and beneficial ownership of the right (under the Guide
                     i    and the other Purchase Documents) to service the Transferred. Mortgages
                     ;    to Transferee shall o.ccUr on the Servicing Sale Date;

               (ii);      the transfer of the physical servicing of the Transferred. Mortgages shall
                          occur on the ServicingTransfer Date;

               (iii~      Transferor will remain the servicer of the Transferred Mortg'1ges dming
                          the period between the Servicing Sale Date and the Servicing Transfer
                     l    Date, which will enable Transfi:ror, among other things, to service the

                     I'   Transferred Mortgages in Transferor's own name without re,.titling the
                          accounts, and will permit reports to be provided to Fredd,ie Mac in the
                          name of Ttansforor (but ori behalf of Transferee), notwithstanding any
                          Freddie Mac requirements expressly to the contrary on subservidng;

                (ivj      any waiver, special underwriting provision, or other amendment included
                          in the Purchase Documents (each a "Tetm of Business" and collectively,
                          the "Terms of Business:') , which, by its express, terms, apply to one or
                          more Transferred Mortgages, will continue to apply to such Transferred
                          Mortgages on and after the Servicing Sale Date; and

                cv)I       in the event that Transferor is required (pursuant to the terms of the
                           Servicing Sale Agreement) to repurchase the right and obligation to
                          service any ofthe Transferred Mortgages from Transferee, Transferor and
                           Transferee shall give prior written notice to Freddie Mac at least thirty
                           (30) calend,ar days prior to the effective date of transfer in connection with
                           such repurchase; no additional consent from Fred,die.Mac will be required
                           for the transfer of such Servicing from Transferee to Transferor provided
                          that (i) Freddie Mac receives an appropriately completed .Fotm 9~1G1 .in
                           the· fonn attached as Exhibit E hereto, together with any and all other
                           documentation required under the Guide in connection with such transfer;
                           and (ii) with respect to th:e repurchase of the right and obligation to service
                          the Transferred Mortgages not relating to the repurchase of the
                           corresponding Transferred Mortgage by Transferor from Freddie Mac, all
                           Transferred Mortgages for which such repurchase is required do not have
                           an aggregate unpaid principal balance in excess of One Billion U.S.
                           Dollars ($1,000,000,000), taking into account any and all prior transfers
                           subject to the terms of this subsection (v), If, however,, the reqµired
                          -repurchases (not relating to the repurchase of the corresponding
                          Transferred Mortgage by Transferor from Freddie Mac) have an aggregate



                                                     3




Case 18-80037-CRJ Doc 48-3 Filed 10/03/18 Entered 10/03/18 20:57:27                                Desc
                 Servicing Transfer Agreement Page 3 of 44
                           unpaid principal balance in excess of One Billion U.S. Dollars
                           ($1,000,000,000), talcing into account any and all prior transfers subject to
                           the terms of this subsection (v), then. Freddie Mac'S co:t1Sent shall be
                           required in c.onnection with any such Transferred Mortgage servicing
                           repurchase ill. excess of such anwunt, which consent, however, sl:t~l not be
                           unreasonably withheld or delayed.

         (c)    Fre ; die Mac shall be deeJ'.lled to have found the submission under Section :2(a)
                abofe to be acceptable unless Freddie Mac objects in writing within forty-eight
                (48)I hours after Freddie Mac's receipt of such submission.
                       I


         (d)    Th~ Parties agree ifthe Servicing of any Transferred Mortgages, pursuant to the
                terqis of the Servicing Sale Agreement, is not ultimately transferred to Transferee
                {suqh Mortgages are ·herein called the. "Excluded Mortgages"), then the Parties
                sha'1 cooperate in revising the list of Transferred Mortgages to which a Form
                .98I;G, in the form attached as Exhibit E hereto. ("Agreement for Subsequent
                Trapsfer of Servlcing of Single-Family Mortgages''), applies to reflect that the
                senficing of the Excluded Mortgages was not transferred to Transferee.
                       i
    3.    Representations. Warranties, Other Obligations.
                       !
                       !
          (a)   No~thstanding. the ·Transfer of Servicing (or any other provision to the contrary
                in t~e  Purchase Documents) or any subsequent transfers of Servicing with respect
                to tjhe Transferred Mortgages, Transferor and the other Transferor Parties (as
                defined
                    I .
                         below),
                            .  --
                                  to,the extent applicable,
                                                 .
                                                            each
                                                              .
                                                                 retains
                                                                      .
                                                                         all ofits respective liabilities
                and!obligations with respect to any and all surviving representations, warranties,
                covfnants and agreements:
                       ~

                 (i)   I   ofthe Transferor Parties, or any of them, under the Settlement Agreement
                           (the "Settlement Agreement") dated as of DecembeT31, 2010, entered ip.to
                           between Transferor, BAC Home Loans Servicing; L.P., and CourttryWide
                           Home Loans, Inc, (the "Transferor Parties") and Freddie Mac (the
                           Transferor Parties' respective obligations under such Settlement
                           Agre~ment are collectively herein called the "Settlement Obligations';);
                           the Transferor Parties other than Transferor (and BAC Home Loans
                           Servicing, L.P., which was subsequently merged into BofA ) are executing
                           this Agreement to evidence each of such parties' respective. consent and
                           agreement to the terms of this Section 3; and

                 (ii)i
                  . !       of Tran$feror under the Purchase Documents with respect to. the
                            origination of the Transferred Mortgages, and with respect to the servicing
                            before the Servicing Sale Date of the Transferred Mortgages, including,
                           ·but not limited to:

                           (A)    representations, warranties, covenants and agreements regarding
                                  loan instruments and documentation, legal enforcellbility, first Hen
                                  priority status, the Borrower's income and creditqualifications, the



                                                     4




Case 18-80037-CRJ Doc 48-3 Filed 10/03/18 Entered 10/03/18 20:57:27                               Desc
                 Servicing Transfer Agreement Page 4 of 44
                               Borrower's source and amount of down payment, the value and
                               acceptability of collateral, the verification and documentation of
                               the Transferred Mortgages, the contents of the Transferred
                               Mortgage file, the investment quality and overall eligibility of each
                               Transferred Mortgage for sale to Freddie Mac, and

                        (B)     repurchase, indemnificatiort and any other remedie.s, available to
                                Freddie Mac under the Purchase Documents with respect to a
                                breach of any representations, warnmties, covenants or agreements
                                (described in Section 3(a)(ii)(A}above),

                                (the representations, warranties, covenants and agreements
                                described iri subsections (A) and (B) immediately above are
                                collectively herein referred to as the "Origination and Sale
                                Obligations"; and

                        (C)     except as set forth in Section 4(e) below, the representations,
                                warranties, covenants and agreements relating to Transferor's or
                                any other prior servicer's servicing obligations and duties that
                                arose or existed (under Volume 2 of the Guide and related
                                provisions of the Purchase Documents) prior to the Servicing Sale
                                Date, includirtg, .but not limited to, requirements relating to day-to-
                                day loan administration activities, reporting and remitting, and
                                roreclosure and loss mitigation activities with respect to the
                                Transferred Mortgages prior to the Servicing Sale Date (the "Prior
                                Servicing Obligations") (the Settlement ObHgations, the
                                Origination and Sale Obligations, and the. Prior Servicing
                                Obligations are collectively herein referred to as the "Transferor
                                Obligations'').

          (b)   The,Transferor Obligations shall be retained byTransferor, and/or anyotherofthe
                applicable Transferor Parties, with respect to all of the Transferred Mortgages,
                Th~ Transferor Obligations shall not become the obligation or liability of
                Trai1sferee, irrespective of whether the Transferor Patties fail to meet the
                Trarisferor Obligations, subject, .however, to the terms of Sections 4(d)(iv) and 6(c)
                ~~                                        .                                 .       .



                   j
          (c)   Exc~pt as may be explicitly set forth in this Agreement, nothing herein is intended
                to add to, subtract from, or otherwise amend' the (i) the Transferor Obligations or
                (ii) ihe Purchase Documents applicable to ariy particular Party. Nothing contained
                her~in is intended by Transferor to serve and shall not serve (except as may he
                oth~rwise expressly set forth herejn) as a waiver of any right or remedy that
                Trati}sferor may have under Transferor's Purchase Documents, the Settlement
                Agrbement, at law, or in equity;
                   t
          (d)   Aft¢r the Effective Date, the Parties agree to negotiate in good faith regarding the
                te~s upon which Transferee might be able (subject to Transferee's satisfaction; as
                   1



                                                   5




Case 18-80037-CRJ Doc 48-3 Filed 10/03/18 Entered 10/03/18 20:57:27                             Desc
                 Servicing Transfer Agreement Page 5 of 44
                     1
              det½rmined by Freddie Mac in its sole discretion, of any applicable eligibility,
              credit and other requirements of Freddie Mac) to originate mortgage Joans under
                     I
              the Fred_c_·tie Mac Relief Refinance Same Servicer of.feririg, or an equivalent _or
              suc~essor. progra.m offered by Freddie Mac (collectively, the "Same Servicer
              Of*ring"). Transferor and Transferee acknowledge th&t (i) Freddie Mac has not
              yetJagreed (and may rtot ultimately agree) to any such terms (and is ·expressly not
              agr~eing to any such terms in this Agreement), and (ii) certain existing .Freddie
              Ma~ policies and procedures would need to be waived or amended-before Freddie
              Mac would be able to grant Transferee the ability to take advantage of the Same
              Sezticer Offering.
                     !
              If ~d when the Same Servicer Program becomes available for use by Transferee,
              Tt'1,I1Sferor shaU retain the Origination and Sale Obligations (with respect to the
              Otjginal Mortgage, as defined below) only to the extent that Transferee is
              re~tlired to do so under the .express terms of the Same Servicer Offering then in
              eff~ct (as . used herein, -an "Original Mortg~ge" is a Mortgi.lge being refinanced,
              an~ the new refinanc,e mortgage loans are herein called the "Same Servicer
              Mc}rtgages"); Transferee shall be liable as of the Origination Date of a Same
              Se~icer Mortgage for the origination and sale obligations of the same types
              de~cribed in Sections 3(a)(ii)(A) and (B) with respect to the Same Servicer
              Mqrtgages (such obligations, the "Same Servicer Origination and Sale
               Obiigatiops").                    ·

               Th~ refinance of an Original Mortgage under the $aJ:I1e Servic~r Offering will not
               ampnd or modify Transferor's Origination and Sale Obligation with respect to the
               Or~ginal Mortgage, except (x) if Transferor's Origination and Sale Obligation
               would be reduced under the Sarrte Servicer Offering and/of (y) if Tran,sferor
               otb:'.erwise agrees under the appHcahle Tr~feror Purchase Documents, in each
               casp as in effect at the time of such refinance.

               If Freddie Mac determines that any Same Servicer Mortgage nmst be repurchased,
               an(l:
               (i)   i       such repurchase is determined by Freddie Mac to be an Origination a:rtd
                         !
                             Sale Obligation with respect to an Original Mortgage, based on the terms
                             of this Agreement, Freddie Mac will notify both Transferor and
                             Transferee, but will only proceed against Transfe:ror, in accordance with
                             Section 5 hereof;

               (ii) i!.      such repurchase is determined by Freddie Mac to be a Transferee
                             Obligation (whether due to a breach of a Same Servicer Origination and
                             Sale Obligations or otherwise as -a part of Transferee Obligations) based
                             on the tenns of this Agreement, Freddie Mac Wlll notify both Transferor
                             and Transferee but will only proceed against Transferee; and

               (iii)         Freddie. Mac cannot detennine whether 1such repurchase is an Origination
                             and Sale Obligation related to the Original Mortgage or a Transferee


                                                     6




Case 18-80037-CRJ Doc 48-3 Filed 10/03/18 Entered 10/03/18 20:57:27                             Desc
                 Servicing Transfer Agreement Page 6 of 44
                              Obligation, Freddie Mac will rtotify both Transferor and Transferee but
                              will only proceed against Transferee; provided, however, that Transferor
                              and Transferee shall cooperate between themselves to seek to determine
                              whether the repurchase should be an Origination and Sale Obligation
                              related to the Original Mortgage or a Transferee Obligation and Freddie
                              Mac agrees to abide by a joint detenn.ination, as to such issue, by
                              Transferor and Transferee. If Transferor and Transferee do not agree to a
                              joint determination, Freddie Mac will proceed against Transferee.
                      \


                Tr1nsferee agrees that, notwithstanding Freddie Mac's obHgatiort to negotiate in
                gobd faith,nothing in this Section 3(d) obligates Freddie. Mac to make the Same
                Sefvicer Offering available for use by Transferee.

          (e)
                      '
                Up¢n receipt of Freddie Mac's written request, the other Parties hereto agree to
                negbtiate in good faith with Freddie Mac and each other, and to exercise
                con'.unercially reasonable efforts, to document a procedure to facilitate Freddie
                Ma~'s communication with Transferor regarding (i) the exercise· by Fredqie Mac
                of i,is remedies (including, without limitation, repurchases), and (ii) payment by
                Traµsferor to Freddie Mac (directly or indirectiy) of repurchase proceeds and other
                SUlllS pursuantto this Agreement.
                      (
          (f)   Up~n its execution by Transferor, this Agreement,         as. it pertains toTransfetor, will
                be.clohsidered to be a Purchase Document..

    4.    Transferc\e's   and   Transferor's    Respective •               Obligations,      Agreements,
          Representations, Warranties and Covenants.
                      !,

          (a)   Witp regard to all of the Transferred Mortgages, Transferee shall not lie liable to
                Fre9die Mac, and Freddie Mac shall not assert any losses, damages, deficiencies,
                claitns, costs or expenses, nor shall it assert any right to · indemnification,
                reptlrchase or any other remedy against Transferee ·or any of its direct and indirect
                affi~iates, investors, officers, directors~ employees, agents, with respect to the
                Tntj1sferor Obligations, regardless of whether any of the Transferor Parties
                continue to meet the Transferor Obligations, subject, however, to the terms of
                Sections 4(d)(iv) and 6(c) below;               ·

          (b)   On ;and after the Servicing Sale Date; Transferee shall be responsible to Freddie
                Ma4 for the performance of all of Transferee's:

                (i)       i    Servicing representations, warranties, covenants and agreements contained
                               in the Guide; the Purchase Documents; and/or any other applicable
                               agreement between Transferee and Freddie. Mac as to Servicing perforn::ied
                               on or after the Servicing Sale Date by or oh behalf of Transferee with
                               respect to the Transferred Mortgages, including, but not limited to, any
                               acts or failures to act by Transferor acting in the capacity as servicer for
                              .and on behalf of Transferee~ .




                                                        7




Case 18-80037-CRJ Doc 48-3 Filed 10/03/18 Entered 10/03/18 20:57:27                                  Desc
                 Servicing Transfer Agreement Page 7 of 44
                     (ii        as applicable, obligations (including both selling and Servicing
                                Qbligations) under the Purchase Documents, if applicable, in existence
                                prior to the date, of this Agreement; between Transferee and Freddie Mac,
                                                                                       l
                                as to mortgage loans not covered under this Agreement ;              .

                                obligations under the Amended and Restated Collateral Pledge Agreement
                                dated as of May 31, 2012 (the "Pledge Agreement")~ between .Freddie
                                Mac and Transferee;

                     (iv1       obligations under the, Collateral Account Control Agreement dated as of
                                September.JO, 2012 by and .between Transferee; Freddie Mac and Bank of
                                New York Mellon (the "Control Agreement");

                     (v)!       obligations under the Consent Agreement (the "CQnsent Agreemenf')
                           i    dated on or about the Servicing Sale Date, entered into in cotmection with
                                this Agreement, by an4 between Transferee, Freddie Mac, the
                                "Depositor''; the ' 1Assignee", andthe Administrative Agent, as those tertns
                                are defined In the Consent Agreement; and

                     (vi~
                     .  i
                                obligations under the Acknowledgment Agreement dated on or about
                           '    January 3, 2013, entered into in connection with this Agreement, by and
                                between Transferee, Freddie Mac and MSR X LLC.
                           'i
                     (all  ofthe. obligations described in this Sectioii 4(b) 1 together with Transferee's
                     obijga:tions with respect to .Same Servicer Mortgages as set forth in Section 3(d)
                     ab•ve, are collecti'vely referred to herein as the ''Transferee Obligatior1s"). Upon
                     its !execution by Transferee, this Agreement; as it pertains to Transfereet will be
                     co4sidered to be a Purchase Docuinent.                                       ·

            (c)     Tod. Transferor Parties shall not be Hable to Freddie Mac, and Freddie Mac shall
                    not !asserfany losses, damages, deficiencies, claims, costs or expenses against any
                    Tr~sferor Party or any of their respective direct and indirect affiliates, investors,
                    officers, directors, employees, agents, with respect to Transferee Obligations,
                    reg~dless of whether Transferee continues to meet Transferee O\?ligations;
                    subject,
                         ;
                             however, .to the terms of Sections 4(d)(iv) and 6(c)immediately below;
                            i
             (d)    Tra~sferee represents, waiTants an.d (as.applicable) covenants that:
                            f
                     (i) !l     except for the express provisions of this Agreement~ it is not relying on
                                any information provided by Freddie Mac in entering into this transaction,
                           l!
                                n:or is it relying on Freddie Mac -to identify atiy deficiencies with respecHo
                                the Transferred Mortgages, ot the prior servicing thereof;


     1
      Nothing contained ~ereinis intended by Transferee to serve (except as may be otherwise expressly set forth
    herein) as a waiver otiany right or remedy that Transferee may have under its Purchase Documents, at law, or in
    equity.                 i

                                                             8




Case 18-80037-CRJ Doc 48-3 Filed 10/03/18 Entered 10/03/18 20:57:27                                             Desc
                 Servicing Transfer Agreement Page 8 of 44
                cm.    it, has performed a due diligence review of a sampling of the Servicing
                       rlghts to be transferred hereµnc:ler before entering into this Agreement,
                       including without limitation, such review of the Mortgage files ·and the
                       Cus.todial Accounts as Transferee deems appropriate; Transferee
                       acknowledges that (A) it and its legal counsel have had a reasonal,le
                       oppommity to. perform the due diligence deemed by Transferee to be
                       reasonable or customary in a transaction of a similar nature to that
                       contemplated herein, and (B) Transferee has ·not given any notice to
                       Freddie Mac of any negative findings resulting from any due diligence
                       conducted by Transferee;

                       it has performed whatever due diligence review of any outstanding or
                       continuing Transferor Obligatfons that it deems appropriate to the extent
                       that such Transferor Obligations are reasonably likely to affect
                       Transferee's performance of its obligations under the Guide (and other
                       Purchase Documents) and/or this Agreement For example, but not in
                       limitation of the: immediately preceding sentence, in the event that
                       Transferor (or any of the Transferor Parties) failed to obtain hazard
                       insurance in connection with the origination ofa particular Mortgage; such
                       failure would constitute an Origination and Sale Obligation of Transferor,
                       for which Transferee would not be liable. If, however, the property
                       securing >such Mortgage continues to lack hazard insurance more than a
                       year following the Servicing Sale Date, this could be regardecl by Freddie
                       Mac as a breach of Transferee Obligations, and could result in an assertion
                       ofremedies by Freddie Mac; and

                       in order to perform Transferee Obligations·, Transferee may be required to
                       address and remediate past acts; errors or omissions ofpr1or semcers,
                       including, without limitation, those of TransferQr Parties, stlbject to
                       whatever 1:emedies Transferee may have under the Servicing Sale
                       Agreement with Transferor, and Transferee agrees to do so. For example,
                       but not in limitation of the immediately preceding sentence, in the event
                       that Transferee cohducts an annual escrow analysis of a Borrower's
                       accotlfit and finds that Transferor (or ·any of the Transferor Parties)
                       improperly administered the escrow account, s.uch ·failure would constitute
                       a Prior Servicing Obligation of Transferor for which Transferee would not
                       be. liable to Freddie Mac (and Transferor, or the applicable Transferor
                       Party, may be liable to Freddie Mac for such Prior Servicing Obligation),
                       but Transferee. would be required to administer the. escrow account,
                       following the completion of such review, in accordance with tlle
                       requirements .of applicable Jaw and the Guide.
                   i

          (e)   Any compensatory fees ~sessed by Freddie Mac with respect to the Transferred
                Mdrtgages wi11 be treated as a Transferor Obligation if Freddie Mac assessed such
                fee~ prior to the Servicing Transfer Date, Any compensatory fees assessed by
                Freµdie Mac with respect to the Transferred Mortgages will be tr~ated as. a
                Trapsferee Obligation if Freddie Mac assessed such fees on or after the Servicing


                                                9




Case 18-80037-CRJ Doc 48-3 Filed 10/03/18 Entered 10/03/18 20:57:27                         Desc
                 Servicing Transfer Agreement Page 9 of 44
                T,lsl'I
                         er Date. Without limiting the generality of the preceding sentences, the
                                               .              .                 .         .
                Pi:i:tties acknowledge and agree that, for example; assuming a Servicing Transfer
                Date
                  I or February
                        .       18, 2013, Transferor
                                                 . shall be liable
                                                               .   for any
                                                                         . foreclosure
                                                                               ..      timeline
                pel(lalty fees assessed related to any foreclosure sales occurnng .as late as February
                17t2013, and Transferee shall be liable for any foreclosure timeHne fees assessed
                fo~any foreclosure sales occurring on or after February 18, 2013.

          (f)   cehain of the Transferred Mortgages are covered by negotiated credit
                enhancements, including, but not limited to, recourse and indemnification
                (ctjllectively, the "Credit Enhancements").

                (i)   !       The Credit Enhancements relating to recourse and inde111Uification
                              associated with the Transferred Mortgages are identified on Exhibit C and
                              wm be treated as a 'Transferor Obligation, and Freddie Mac will hold
                              Transferor responsible for honoring such Credit Enhancements,

                (ii;          If Freddie Mac determines there are any additional Credit Enhancements
                      l       associated with the Transferred Mortgages . that (i) are not identified on
                              Exhibit C, arid (ii) were not added on or after the Servicing Sale Date, then
                              such Credit Enhancements will be treated as a Transferor Obligation·and
                              Freddie ·Mac will hold Transferor responsible for honoring .such Credit
                              Enhancements, irrespective of whether Transferor knew of such Credit
                              Enhallcements prior to Transferor; s execution ofthis Agreement.

     5.   Mortgagc!Rcpurchases.

          (a)   If treddie Mac determi.ne.s that one or more Transferred Mortgages must b~
                rep~rchased due to a breach of the Transferor Obligations, Freddie Mac will notify
                botl;i Tri;l!lsferor and Transferee .in writing of thfa detennination. Tr-ansferor shall
                hav~ arty and all appeal rights regarding such repurchase as set forth in the Guide
                andl the other Purchase Documents between Transferor and Freddie Mac;
                Tratisferor will be responsible for remitting any and all repurchase funds djrectly
                to f'.reddie Mac (or, at Freddie Mac's written request, to Transferee as Transferor's
                con~uit for submission to Fre.ddie Mac) within the · time frame and to the bank
                acc~unts spediied by Freddie Mac. Transferee will be responsible for reporting
                the tepurchase data to Freddie Mac in accordance with the Guide and the Purchase
                Doquments. Transferee also covenants to exercise commercially reasonable
                effo'rts to cooperate with, and facilitate, any such repurchases by Transferor,
                Tr~sfetee acknowledges that it will not be entitled to any termination fee as
                senjicet in connection with any Mortgage Ieputchase by Transferor.
                          i
                          i
          (b)   If Ifreddie Mac determines that one or more Transferred Mortgages must be
                rep~rchaseddue to a breach of the Transferee Obligations, Freddie Mac will notify
                Trrulisferee and Transferee will be responsible for remitting any and all repurchase
                fom~s directly to Freddie Mac. Transferee shall have any and all appeal rights
                reg¥ding such repurchase as set forth in the Guide and the other Purchase
                Doqumertts between Transferee and Freddie Mac.


                                                       10




Case 18-80037-CRJ Doc 48-3 Filed 10/03/18 Entered 10/03/18 20:57:27                                 Desc
                Servicing Transfer Agreement Page 10 of 44
    6.    Addition1Terms,
                      I                     .                                       ...
          (a)   ln the event of MY conflict between &ny applicable Fonn 9.81 G, in the fonn
                     I as Exhibit E hereto, and this Agreement, this Agreement. shall
                atta,'ched                                                       . .govern.
                                                                                       .
          (b)   No ifuture assignment of Servicing relating to the Mortgages or to &ny Same.
                S(;r1/icer Transferred Mortgages shall operate to alter      orextinguish a Party's
                Origination and Sale Obligations, as modified by this Agreement; or to ~ter or
                ext~nguish any Pmtyjs other obligations under this Agreement unless otherwise
                agr~ed in writing by Freddie Mac and an,y other ·affected Party or Patties.
                      ~

          (c)   In ~rder to implement the provisions of this Agreement, the following procedure
                shall apply in the event that Fredqie Mac has concluded that a Servicing breach
                wi~ respect to a Mortgage has occurred (for example; but not by way of
                limitation, a document necessary for the Servidng of the Mortgage is lost or
                misplaced shortly before,. during, or after the Transfer of Servicing, or errors occur
                in ~ollection activities), notwithstanding anything to the contrary in the Guide
                art1or related Purchase Documents:        ·

                (i)   l
                      i
                          Freddie Mac. shall determine, based on the irtfonnation available to it,
                          whether the initial acts, errors or omissions (collectively, the "Prior Acts")
                      ;

                      '
                      ;
                      ;   on which the declaration ofa breach is based occurred (A) prior to the
                          Servicing Sale Date or (B) oil or after the Servicing Sale Date; and
                          thereafter shall simultaneously notify Transferor and Transferee of such
                          determination (along with Freddie Mac's determination, pursuant to the
                          Guic:le, of how ·such breach should be remedied or cured); Freddie Mac
                          reserves the right, based on information that subsequently becomes
                          available to it, to change such initial determination. If Freddie Mac
                          detei:niines that the Prior Acts occurred prior to the Servicing Sale Date;
                          the obligation and liability to cure .or remedy the breach shall be part of
                          Transferor's Prior Servicing Obligations; .If Fre<:idie Mac determines that
                          the Prior Acts occurred on or after the Servicing Sale Date, the obligation
                          ancl liabiJity to cure or remedy the breach shall be part of Transferee
                          Obligations. The responsible party (the "Responsible Party") that is
                          obligated to cure or remedy the breach hereby agrees to discharge such
                          obligation &nd liability Within the time frame set forth in the Guide and the
                          other applicable Purchase Documents (subject to any right of appeal as set
                          fort~ in the Guide and such applicable Purchase Documents). The Parties
                          agree that Freddie Mac will look solely to the Responsible Party to cure or
                          remedy the breach unless Transferor and. Tr~sferee jointly notify Freddie
                          Mac in writing of Transferor's and Transferee's joint finding of a different
                          Responsible Party, in which case Freddie Mac shall follow such finding,
                          provided that such finding (A) only n~lates to the substitution of a different
                          Responsible Party, (B) does not include an alternative cure or remedy, and
                          (C) does not extend (absent Freddie Mac's express written consent) the
                          applicable time frame set forth in the Guide for a remedy or cure of the
                          breach.


                                                   11




Case 18-80037-CRJ Doc 48-3 Filed 10/03/18 Entered 10/03/18 20:57:27                              Desc
                Servicing Transfer Agreement Page 11 of 44
                      l
                   (ii}       Each of Transferor and Transferee will cooperate with the other and
                              provide reasonable assi$tance to cure or remedy a breach for which it· is
                              riot the Responsible Party. without impairing the Parties' rights as between
                              each other. By way of illustration, Transferee shall cure and .remedy any
                              breaches by it after the Servicing Transfer Date even if the initial acts,
                              errors or omissions that gave rise to the breach occurred prior to ·the
                              Servicing Transfer Date.

                   (iii}      Nothing herein is intended to limit or otherwise impair the right of either
                      !       Transferor or Transferee either to dispute between themselves the cause of
                      i
                      !
                              a breach and the obligation or liability to cure or remedy such breach, or to
                              pursue whatever remedies might be available to it under the Servicing Sale
                              Agreemep.t.

                   (iv~       The provisions of this Section 6(c) shall not apply to Freddie Maq's
                      i       determination of whether Transferor or Transferee is responsible for any
                              compensatory fees; as described in Section 4{e) above.

            (d)    Fr~ddie Mac consents to Transferor continuing to prosecute claims for coverage
                   with one or mote mortgage insurance companies. on Freddie Mac• s behalf,
                   in~luding negotiating settlements with such companies over coverage . consistent
                   Wi1h (i) for Transferred Mortgages that are 1'Covered Mortgages" (as defined in
                   thd. Settlement Agreement), the tertns of Section 4 of the Settlement Agreement,
                   an4 (ii) . for Trartsf~ried Mortgages that are .nqt Covered Mortgages, the
                   appHcable terms of the Purchase Documents, provided that Transferor does not by
                   thi~ provision waive any applicable rights it may otherwise have. under the
                   Pufohase Documents, at law or equity.
                          !
                          ~
            .             i

    7.      Excess IQlMortgages.
                          '
           Transferoi must tnclude in the Transfer of Servicing all of the residential mortgage loanS
    as to which the related Excess Yield (as defined below) is, as of the Servicing Sale Date,
    included in the Spipped Interest Certificates Series 251 arid 252 (such Transferred Mortgage
     Loans the "Exce~s IO Mortgages" and such securities, the ''Securities"). The Excess IO
    Mortgages are ideptified by loan rttiinber in tl;ie ·electronic file that was e-mailed by Lee Wardlow
    at Transferor to S~lly Baker and Tricia McKitty at Freddie Mac and Amar Patel at Transferee, on
    January 3, 2013, ~ copy of which e-mail is attached as Exhibit D-1. The population ofExcess IO
     Mortgages was confirmed by a responding e-mail from Tricia McKitty at Freddie Mac to Lee
    Wardlow at Tran~feror and Amar Patel a.t Transferee on January 4, 2013, a copy of which fa
    attached as Exhib~t D-2.
                      'l  I                                        .
    In connection ~th the Transfer of Servicing of the Excess IO Mo1tgages, the following
                     pf
    provisions will a ly:                                            ·

    (1)     For purpo~es ofthis'Section 7; the following    terms have the meanings asc1foed to them:




                                                       12




Case 18-80037-CRJ Doc 48-3 Filed 10/03/18 Entered 10/03/18 20:57:27                                 Desc
                Servicing Transfer Agreement Page 12 of 44
          (a)    "El cess Yield" means with respect to any Excess IO Mortgage and each monthly
                 reiittance period for the PCs relating to such Excess. IO Mortgage, the interest-
                 rat~ cash flow that i:emains after subtracting the sum of (a} the applicable pass~
                 thr.ough rate for the related PC, (b) the applicable .guaranty fee payable to Freddie
                 M~c,
                    f
                       and(
                        .
                            c) the Minimum Servicing Spread.
                    j
          (b)    "Pilrchased Excess Yield" means the Excess Yield that was purchased from
                 Trlµlsferor by Frecldie Mac in e'i'.change for the Securities;

          (c)    "P!efunded Amount" means an amount equal to$2,677,305, as such amount may
                 be reduced from time to time as provided in subsection 4 of Section 7, which must
                 be !maintained in the Excess Yield Custodial Account ( as defined and described
                 below).
                    I
    (2)   The Partie~agree that1 for good and valuable consideration,the receipt and sufficiency of
          which are !hereby acknowledged, from and after the Servicing Sale Date, with respect to
          any Exce~s IO Mortgag~ that is removed from the related PC Pool, be.cause of
          nonpayment:
                       by the Borrower, the following_provisions wiil apply:
                        .                                              . :



          (a)    As :<;if the date the Excess IO Mortgage is removed from the related PC Pool,
                 Traµsferor, by operation of this subsection 2 of Section 7 and without further
                .actipn by any of the Parties, releases, conveys, ·transfers, gtants, and sells cill ·of its
                 interests, if any, in and to the Excess Yield with respect · to such Excess IO
                 Morgage, to Freddie Mac, without representation or warranty of'any kind.

          (b)   Fre~die Mac, by operation of this subsection 2 of Section 7 and without further
                actipn by ariy-ofthe Parties, accepts.the Excess Yield from Transferor.

          (c)   Th~ Parties agree that (i} in connection with each such conveyance of Excess Yield
                by Transferor to Freddie Mac, the Excess Yield will beimmediately joined with
                the :o ther incidents of the Excess ·IO Mortgage, all of which are henceforth solely
                and;indivisil~ly owned by Freddie Mac, and (ii) the Servicing Spread with respect
                to ~ach such Excess IO Mortgage will be immediately increased in an amount
                equ~l to the Excess Yield applicable to such Excess IO Mortgage.       ·

          (d)   Upqn conveyance of the Excess Yield by Transferor to Freddie Mac pursuant to
                this isubsection 2 of Section 7, the affected Mortgage will no longer be. considered
                an ~xcess 10 Mortgage for purposes of this Section 7.

    (3)   Transferee:acknowledges
                    I         .
                                  aH of the following:
          (a)    Thi Transfer of Servicing includes the Excess IO Mortgages.
                    i
          (b)    Frepdie Mac conveyed to Transferor the Excess Yield with respect to the Excess
                 IO Mortgages.




                                                    13




Case 18-80037-CRJ Doc 48-3 Filed 10/03/18 Entered 10/03/18 20:57:27                                  Desc
                Servicing Transfer Agreement Page 13 of 44
          (c)    The Excess Yield With respect to the Excess IO Mortgages was subsequently sold
                 by!Transferor to Freddie Mac (the "Purchased Excess Yield'') in exchange forthe
                 Set urities.
          (d)    Th~ Excess Yield is not part of Transferee's servicing compensation for servicing
                 th~ Excess IO Mortgages and ~he Servicing Spread, Minimum Servicing Spread
                 and. Minimwn Contract Servicing Spread for the Excess IO Mortgages are-each.
                 251basis points, ID:less ~nd until ~e Excess. Yiel<;l.is conv~yed to Freddie Mac l)y
                 Trf1sferor as provided m subsection 2 of this Section 7 above;

    (4)   Freddie }/4ac, Transferor and Transferee agree that during the period of time between the
          Servicing- ~ale Date and the Servicing Transfer Date, the Transferor, on behalf ofthe
          Transfere~, Will petfo1111 the duties and obligations relating to establishing; funding and
          reconciling the ciisbursement clearing custodial accountfortbe Purchased Excess Yield
          in accordaµce with the tenns of the agreements previously entered into by and between
          Transferotj and Freddie Mac that relate to the Purchased Excess Yield.

          Transfered must establish, .fund and reconcile .a disbursement clearing custodial account
          for the PuJchi:tSed Excess Yield as described below.                  ·

          (a)    By! no later than the last Business Day before the Servicing Transfer Date,
                 Tr4osferee must:

                 (i)   l   provide Freddie Mac with a complete and executed Fonn 1057SF-A -
                           Letter Agreement for Servicer;s Single-Family Excess Yield Custodial
                           Account or Form 1059SF-Lette.r Agreement for Single-Family Principal
                           and Interest, or P&I Disbursement Clearing Custodial Ac¢ount, or Excess
                           Yield Custodial Accollilt, provided to Transferee by Freddie Mac, as
                           applicable (the "Letter Agreement"); and

                 (ii)!
                  .    !
                           establish, and thereafter maintain, such disbursement clearing custodial
                           account for the Purchased Excess Yield at an Eligibfe Depository (the
                           "Excess Yield Custodial Account"), all as specifically described in and
                           subjectto the provisions of the Letter Agreement.
                       '
          (b)    Noflater than the Servicing Transfer Date, Transferee-must deposit in the Excess
                 Yi~ld Custodial Account, an amount equal to the Prefunded Amount. the
                 Pr~funded Amount maintained in the Excess Yield Custodial Account may be
                 red~ced from time to time at Transferee's request (but no more frequently than
                 setjliannually or with such increased frequency asTransferee and Freddie Mac
                 may mutually agree upon following good faith discussion between such Parties)
                 to ~ amount equal to the amount of interest that is due~ as of the month of
                 Tr~sferee'$ request, 'Ort each Excess 10 Mortgage in respect of the related
                 Pu~chased Excess Yield.
                     'f
          (c)    frqm and after the Servicing 'transfer Da:te, upon Transferee's receipt of Excess
                 Yield from the applicable Borrowers, instead of placing the funds in the Excess


                                                  14




Case 18-80037-CRJ Doc 48-3 Filed 10/03/18 Entered 10/03/18 20:57:27                             Desc
                Servicing Transfer Agreement Page 14 of 44
                YiL Custodial Account as required by Guide Section 77.IS; Transferee may
                mJintain the. Excess Yield in its general corporate cash account; provided,
                however, that the funds must be transferred .to the Excess Yield Custodial
                Adcount as described in subsection 4(d) ofthis Section 7 below.

         (d)    Be~inning in the month following the Servicing Transfer Date and each niorith
                th9reafter until the month aftei: the Excess  IO   Mortgage. is remove~ from the
                related PC Pool, on or before the 18 th calendar day of each month (or 1fsuch day
                is ~ot a Business Day, on the immediately precediqg Business Day), Transferee
                mtjst deposit into the Excess Yield Custodial A¢colllit an amount equal to the
                int¢rest due on each Excess IO Mortgage in respect of the related Purchased
                Exbess Yield, whether or not remitted by the applicable Borrower, all as more
                ful}y described in subsection 5 ofthis Section 7 below.
                   i
                O~ the 18th calendar day of each month (or if such day is not a Business Day, on
                the'..immediately preceding Business Day) the funds .in the Excess Yield Custodial
                Acbount will include the amount specified above, as well as the Prefunded
                A~ount.

         (e)    Tr.tilsferee is not required to reconcile the Excess Yield maintained in its general
                coilporate cash account nor to submit to Freddie Mac a Principal and Interest
                Cuhodial Account Reconciliation Worksheet - M,mthly Account Statement -
                Form 59 to reconcile the general corporate cash accoW1t with respect to the
                Purchased Excess Yield.

          (f)   Tr~sferee must reconcile the Purchased E~ce~s Yield maintained in the Excess
                Yi~ld Custodial Account as required by the Guide; provided however, that
                Tnj.nsferee is not required to use nor to submit to Freddie Mac a Principal and
                lnt}rest Custodial Account Reconciliation Worksheet - Monthly Account
                St~tement - Form 59 with respect to the Excess Yield Custodial Accolint.
                In4ead, Transferee may develop a reconciiiation process and worksheet form that
                adequately reconciles the funds in the Excess Yield Custodial Account If
                Ftdddie Mac determines that Transferee's reconciliation of the Excess Yield
                Cu$todial Account is not adequate, Transferee must wotk with Freddie Mac to
                deielop and implement processes and forms that address Freddje Mac's concerns.

                Fo~ any month in which Transferee's reconciliation of the Excess Yield Custodial
                Ac9otirit indicates that the amount of the Purchased .Excess Yield to be drafted by
                Fr~ddie Mac, as calculated using the applicable month's factor for the Excess IO
                Mqrtgages published by Freddie Mac; is more than one percent greater than the
                ampunt deposited by Transferee in ·the Excess Yield Custodial Account for the
                apP,licable month, Transferee must, by no later than the seventh Business Day of
                thei month, subhlit to Freddie Mac its loan level file used to calculate such
                ambunt, and thereupon Freddie Mac and Transferee will work together on
                explanations and analysis in detail deemed by both Freddie Mac and Transferee to
                be ~ufficient to resolve such.discrepancies.



                                                 15




Case 18-80037-CRJ Doc 48-3 Filed 10/03/18 Entered 10/03/18 20:57:27                           Desc
                Servicing Transfer Agreement Page 15 of 44
          (g)    Exi:;ept as othenvise specifically provided for herein, the Excess Yield .Custodial
                 Acf ount is subject to all the funding, drafting, maintenance, reconciliation and
                 req;iittance requirements applicable to Freddie Mac Principal and Interest
                 Cufto dial Accounts described in the Guide.

    (5)   Transfere~ acknowledges and agrees that the following special servicing requirements
          apply
            .
                td allI Excess IO Mortgages:
                    i
          (a)    In ):ldditioh to advancing to Freddie Mac the scheduled interest payment on each
                 Expess IO Mortgage whether or not remitted by the Borrower, as required under
                 thd terms of the Guide, Transferee must also advance interest due on each Excess
                 IO (Mortgage in resp~ct ~f the reiated Purchased Excess Yield, whether or not
                 re$itted by the applicable Borrower, until the first day of the month after the date
                 on !which the Excess IO Mortgage is removed from the related PC Pool. From
                 an~ after the first day of the month following the date ofremoval ofthe~Excess IO
                 Mqrtgage frotn the related PC Pool, Transferee will no longer be obligated to
                 advance Purchased Exc_ess Yield with respect to the payments due on the Excess
                 IO!Mortgages,; For any Excess IO Mortgage that was removed from the.related
                 Pd, Pool because of nonpayment by the Borrower, if the Excess IO Mortgage
                 thd,reafter becomes current, Transferee will not be obligated to advance or remit
                 anf Excess Yield to Freddie Mac; any such Excess Yield, having been conveyed
                 to freddie Mac by Transferor, will increase the Servicing Spread for the particular
                 Expess IO Mortgage, all in accordance with subsection 2 of Sect.ion 7.

          (b)    Fr~ddie Mac will not reimburse Transferee for any Purchased .Excess Yield
                 rel~teq to any Excess IO Mortgage that Transferee has advanced to Freddie Mac,
                 ex4ept' as follows:
                 (i) l   In the event that Transferee advances Purchased Excess Yield which has
                     ! not been received from the applicable Borrower and thereafter funds are
                     ;   received from the Borrower curing the delinquency~ if'the funds re9eived
                     ·   from the Borrower are sufficient to make Transferee, as Servicer, whole
                         for arty Minimum Servicing Spread due and for reimbursable servicing
                         expenses, including advances (other than advances of Purchased Excess
                         Yield) made by Transferee, as Servicer, and to make Freddie Mac whole,
                         all as provided in the Guide and the other Purchase Documents, thert
                         Transferee will be entitled to reimbursement for the amount of the
                         advanced Purchased Excess Yield, if and to the extent the funds received
                         from the Borrower are sufficient; or

                 (ii)!   In the event that Transferee advances Purchased Excess Yield which has
                         not been received from the applicable Borrower and thereafter the
                         Mortgage is referred to foreclosure and the Borrower subsequently
                         exercises the right of redemption, if the Borrower redemption payment is
                         sufficient to. make Transferee, as Servicer, whole for any Minimum
                         Servicing Spread due and for reimbursable servicing expenses, including



                                                  16




Case 18-80037-CRJ Doc 48-3 Filed 10/03/18 Entered 10/03/18 20:57:27                           Desc
                Servicing Transfer Agreement Page 16 of 44
                         advances (other thari advances of Purchased Excess Yield) made by
                         Transferee, as Servicer, and to make Freddie Mac whole, all as provided
                         in the Guide and the other Purchase Documents, then Transferee will be
                         entitled to reimbursement for the amount of the advanced Purchased
                         Excess Yield, if and to the extent the Borrower redemption payment is
                         sufficient; or


                 (iii)   In the event that Transferee advances Purchased Excess Yield which has
                    !    not been received from the applicable Borrower and thereafter the
                         Mortgage is referred to foreclosure and the property securing the
                         Mortgage is subsequently sold in a third party sale, if the sale proceeds are
                         sufficient to make Transferee, as Servicer, whole for any Minimum
                         Servicing Spread due and for reimbursable servicing expenses) including
                         advances (other than advances of Purchased Excess Yield) made by
                         Transferee, as Servicer, and to make Freddie Mac whole, all as provided
                         in the Guide and the other Purchase Documents, then Transferee will be
                         entitled to rei:i;nbwsement for the amcmnt of the advanced Purchased
                         Excess Yield, ifand to the extent the sale proceeds are sufficient.

                 In the case ofany •disctepancybetween the provisions ofthis subsection 5(b) of
                 Se~tion 7 and the provision relating to reimbursement of Purchased Excess Yield
                 ad{,ances set forth in the "Excess Servicing 10 Program Guidelines" previously
                 prqvided by Freddie Mac, the provisions of this subsection 5(b) of Section 7 will
                 pt9vail.
                     '
          (c)    Fot Excess IO Mortgages with lender-paid mortgage insurance, if the amount of
                 th~ Servicing Spread is not sufficient to pay the applicable mortgage insurance
                 re~ewal premiums, Transferee is responsible for making the mortgage insurance
                 renewal premiums, and Freddie Mac will not reimburse Transferee for such
                    I
                 re~ewa I.premiums.
                              .

    (6)   If Transfe~ee·subsequently transfers Servicing of the Excess IO Mortgages, the :following
          provisions!apply:
                    i
          (a)    Th~ provisions of this subsection, 6 of Section 7 ate not applicable to Transferred
                 Mqrtgages that were formerly Excess IO Mortgages, with respect to which
                 Transferor has ·conveyed.the Excess Yield to Freddie Mac.pursmint.to subsection
                 2  qfthis Section 7 above; such Transferred Mortgages, will be governed by the
                 tr~sfers of Servicing requirements set forth in tne Guide.
                     i
          (b)    Th~ transfer of Servicing must include the Servicing associated with all of the
                 Ex~ess IO Mortgages that are then subject to a particular class of Security.
                     !
          (c)    Tr~sferee acknowledges that (i) the release by Freddie Mac. of the E,ccess Yield
                 anq the ·issuance of the Security comprising the Purchased Excess Yield; and (ii)
                 theiobligations and re~ponsibilities in connection with the Secµrjty and additional


                                                  17




Case 18-80037-CRJ Doc 48-3 Filed 10/03/18 Entered 10/03/18 20:57:27                            Desc
                Servicing Transfer Agreement Page 17 of 44
                ob igations and responsibilities with respect to servicing the Excess IO Mortgages
                may limit the number of transferee servicers eligible to service the Excess IO
                MI1
                    rtgages.                                        ·

          (d)   In connection with the submission by Transferee. of the Form 98 l, in the form
                at ched as Exhibit E hereto, Agr~ementfor_Subsequent Transfer ofSingle-F~m_ily
                  1
                Mortgages, Transferee must notify Freddte Mac that the transfer of Serv1cmg
                pe~ains to Excess IO Mortgages with respect to which a Security was issued
                corprising the Excess Yield of the related Excess·IO Mortgages.

          (e)   Berore the transfer of Servicing, Transferee must obtain an agreement executed.
                hyithe subsequent transfer~ servicer stating lliat:
                   !


                (i) I      the transferee servicer acJ<nowledges that the Servicing transfer pertains to
                   ~
                           Excess IO Mortgages owned by Fredqie Mac with respect to which
                           Freddie Mac released the Excess Yield, which Excess Yield was
                           subsequently sold. to Freddie Mac in exchange for a Security, and
                           accordingly; the Excess Yield is not part of the transferee servicer's
                           servicing compensation for servicing the Excess IO Mortgages;

                           the transfeiee servicer agrees to provide Freddie Mac with a Letter
                           Agreement and to establish, fund, reconcile .a nd maintainan EXCe$S Yield
                           Custodial Account all as provided in subsection 4 of this Section 7 above;
                    '
                (Hi~       the transferee servicer agrees that in addition to advancing to Freddie Mac
                    :      the scheduled interest payment on each Excess IO Mortgage whether or
                           not remitted by the Borrower as required under the terms of the Guide, the
                           transferee servicer must also advance interest due on each Excess IO
                           Mortgage in the amount of the related Purchased Excess Yield wllether or
                           not remitted by the applicable Borrower, until first day of the month
                           following the date on which the Excess IO Mortgage is removed from the
                           related PC Pool; and the transferee servicer agrees that it will n:o longer be
                           obligated to remit Purchased Excess Yield with respect to the payments
                           due on the Excess IO Mortgages only from and after the first day of the
                           month following the. date of removal   of the Excess IO Mortgage from the
                           related PC Pool;                                                   ·
                       '
                (iv)       the transferee servicer understands and acknowledges that Freddie Mac
                       i
                           will not reimburse transferee Servicer for any Purchased Excess Yield
                           related to any Excess IO Mortgage that transferee servicer has advanced to
                           Freddie Mac, except as follows:

                           (A)    in the event that the transferee servicer advances Purchased Excess
                                  Yield which has not .been received from the applicable Borrower
                                  and thereafter funds are received from the Borrower curing the.
                                  deiinquency, ifthe funds received from the Borrower are sufficient



                                                     18




Case 18-80037-CRJ Doc 48-3 Filed 10/03/18 Entered 10/03/18 20:57:27                               Desc
                Servicing Transfer Agreement Page 18 of 44
                           to make the transferee servicer, as Servicer, whole for any
                           Miil.imu111 Servicing Spread due and for reimbursable servicing
                           expenses. including advances (other than advances of Pµrchased
                           E~cessYield) made by the transferee servicer, as Servicer, and to
                           make Freddi~ Mac whole, all as provided in the Guide and the
                           other Purchase Documents, the transferee servicer will be entitled
                           to reimbursement for the amount of the advanced Purchase.d
                           Excess Yield,. if and to the extent the funds received from the
                           Borrower are sufficient; or

                    (B}    in the event that the transferee servicer advances Purchased Excess
                           Yield which has not beeri received from the applicable Borrower
                           and thereafter the Mortgage is referred to foreclosure and the
                           Borrower subsequently exerdses the right of redemption, if the
                           Borrower redemption payment is sufficient to make the transferee
                           servicer, as Servicer, whole for any Minimum Servicing Spread
                           due and for reimbursable servicing expenses, including advances
                           (other than advances of Purchased Excess Yield) made by the
                           transferee servicer, as Servicer, and to make Freddie Mac whole;
                           all as provided in the Guide and the other Purchase Documents, the
                           transferee servicer will be entitled to reimbursement for the
                           amount of the advanced Purchased Excess Yield, if alld to the
                           extent the Borrower redemption payment is sufficient; or

                    (C)    in the event that transferee servicer advances Purchased Excess
                           Yield which has not been received fi:0111 the applicable Borrower
                           and thereafter the Mortgage is referred to foreclosure and the
                           property securing the Mortgage is subsequently sold in a third
                           party sale, ifthe sale proceeds are sufficient to make the transferee
                           servicer, as Servicer, whole for any Minimwn Servicing Spread
                           due and for reimbursable servicing expenses, including advances
                           (other than advances of Purchased Excess Yield) made by the
                           transferee servicer, as .Servicer, and to make Freddie Mac whole,
                           all as provided in the Guide and the other Purchase Documents, the
                           transferee servicer will be entitled to reimbursement for the
                           amount of the advanced Purchased Excess Yield, if and to the
                           extent the sale proceeds are sufficient;

                    Freddie Mac agrees.that Transferee may include in the ·agreeinent with the
                    transferee servicer a paragraph to the effect that the provisions of the
                    subparagraphs above regarding reimbursement of Purchased Excess Yield
                    advances will prevail in the case of any discrepancy between such
                    provisions and the provisions of Freddie Mac's "Excess Servicing IO
                    Program Guidelines" relating to reimbursement ofPurchased Excess Yield
                    advances.




                                             19




Case 18-80037-CRJ Doc 48-3 Filed 10/03/18 Entered 10/03/18 20:57:27                      Desc
                Servicing Transfer Agreement Page 19 of 44
                 (vJ        ·if the transferee servicer subsequently transfers Servicing of the Excess IO
                             Mortgages, transferee servicer must first obtain the agreement of the
                            subsequent ttarisferee servicer to perform .the obligations specified in this
                            subsection 6 of Section 7 and to acknowledge the special servicing
                            requirements applicable to the Excess IO Mortgages ; and

                 (v')       the · transferee servicer acknowledges that its obligations and
                            responsibilities in connection with the Excess IO Mortgages may limit the
                            number ofsubsequent transferee setvicers eligible to service the Excess IO
                            Mortgages.

    (7)   In the eve, t ofi:i termination of all or any portion of Servicing with or without cause, or a
          transfer of all or a portion of Servicing, Transferee agrees that, in addition to the
          requireme~ts set forth in Guide Chapter 73, the following provisions will apply:
                    I                                                                     .
                    !
          (a)    The provisions of this subsection 7 of Section 7 are not applicable to Excess IO
                 M~rtgages that were formerly Excess IO Mortgages with respect to which
                 Tr~ sferor has conveyed the Excess Yield to Freddie Mac pursuant to subsection
                 2 qf this Section 7 above; such Mortgages will be governed by the termination or
                 trapsfer of Servicing requirements sef for in the Guide.
                    i'
          (b)    m!         In c9nnection with the termination of Servicing with cause, the
                            reimbursement amount paid by Transferee to Fredciie Mac pursuant to
                            Guide Section 73J(~)(i) will include the amount of any increase in the
                            cost of servicing the affected Excess IO Mortgages that arises as a result
                            of Transferee's ownership and/or the securitization of the Excess Yield;
                            and
                       i
                 (ii)       In connection with the termination of Servicing without cause,_Transferee
                       !.   acknowledges that, for purpm;es of determining the amount of the
                            tennination fee paid by Freddie Mac to Transferee pursuant to Guide
                            Section 73J(b)(ii) 1 the market value of the Sei:vicing portfolio being
                            transferred wiil reflect (A) the amount of any diminution in. the value of
                            tlie Servicµ-ig that arises · as a result of Transferee's ownership of the
                            Excess Yield and (B) the amount of any iIJc:tease in the cost of servicing
                            the affectei;! Excess IO Mortgages that arises as a result of Transferee's
                            ownership and/or securitization of the Excess Yield; ·

          (c)    no~hing contained herein will be construed as modifying, restricting or limiting
                 Fr¢ddie Mac's right under Guide Chapter 73 to terminate Servicing by Ttansferee
                 wit cause or without cause, or to transfer all or a portion ofServicing; and
                        I
                        I
          (d)     ~x~ept as provided herein, Guide Chapter 73 and any other applicable Purchase
                 Dof umetits remain unchanged.




                                                     20




Case 18-80037-CRJ Doc 48-3 Filed 10/03/18 Entered 10/03/18 20:57:27                                Desc
                Servicing Transfer Agreement Page 20 of 44
    8.     Further Assurances.

            The Partidswill, from time to time, execute, acknowledge and deliver such supplements
    to this Agreemen~ and such further instruments as may reasonably be required for carrying out
    the intention of qr facilitating the performance of this Agreement, including but not limited to
    any am.endments !to agreements between Transferor, Transferee, and/or Freddie Mac that~y
    Party may reasopably deem ·necessary to conform those agreements to the terms of this
    Agreement.       I
                      l
    9.     Confidentiality.
                      I
            No Party to this Agreement shall issue or cause to be issued ariy announcement, press
    release, or other Jtatement, or shall voluntarily disclose information concerning this Agreement
    (or any'of the o~el' agreements, executed contemporaneously herewith, referred to herein and
    specifically relatiµg to the Transfer of Servicing) to the press or the general public, without the
    prior written cons;ent of the other Parties hereto. The foregoing shall not be deem.ed to prevent a
    Party from disclqsing this Agreement or the terms hereof: (i) in response to a court order,
    subpoena, or othe): demand made in accordance with applicable lawby a governmental or quasi-
    governmental bo~y having jurisdiction over such Party (including, without limitation, the
    Federal Housing ! Finance Agency and the Office of the Comptroller of Currency), or as
    otherWise require~ by applicable law(including, withoutlimitatiort, applicable Federal securities
    law), or as that P~ty may deem reasonably necessary as part of its filings of SEC Forms 8-K, 10-
    Q or 10-K and re)ated disclosures fo irtvestors (each Party will provide an advance copy to the
    0ther Parties of~y such disclosure relating to this Ag:reeme:nt except for non public disclosures
    to private invest~rs on a confidential basis); or (ii) to such Party's· subsidiaries, affiliates,
    officers, agents, r~presentatives, attorneys, accountants, auditors, successors1 and assigns, and to
                      pr
    qualified bidders investors in connection with the sale of such Party or its assets, who have a
    rteedto know.       l                                                    ·
                      i
                      i
    10.    GoverningLaw.
                      i
            This Agrtfement, sh~l be construed, ~d the rights and obligations of the Parties
    determined, acco~ding to the laws of the United States'. The laws of the State of New York are
    deemed to reflect!the laws of the United States when there is no applicable precedent and when
    to do so would not frustrate any provision of this-Agreement.
                      i
     11.   Cons1ruction 'Of Agreement.
                      i
                      I                                                                               .
           In the ev¢nt of a dispute regarding the meaning of any language contained in this
                                                                        a
    Agreement, the P;arties agree that the same should be accorded reasonable construction and
    should not be con$trued
                     i
                            more strongly. against one Party. than against
                                                                     .
                                                                           arty other Party.

     12.   Entire Ag~eement.
              .       I
          This Agre¢ment and the other documents expressly referenced herein constitute the entire
    agreement betwe~n the Parties hereto with respect to the subject matter hereof, and supersede
    any and all prior representations, statements, discussions and negotiations concerning this
    Agreement and t~e subject matter hereof which may have been made or which. may have
                          f


                                                    21




Case 18-80037-CRJ Doc 48-3 Filed 10/03/18 Entered 10/03/18 20:57:27                              Desc
                Servicing Transfer Agreement Page 21 of 44
                         !

                         lo,.
    occurr.ed prior to contemporane~usly with the execution. o.f this ~greement. This A~eemertt
    may not be amen~ed, and none of its terms may be amended or waived, except by a wnting that
    specifically referflo this Agreement at1d that expressly states that it constitutes an amendm~nt,
    modification or Waiver of this Agreement, and which is signed by the Party or Parties against
    whom enforcemel t of the amep.dment, modification or waiver is sought.

    13.       Notices.
          ·   All notice that are required or are permitted hereunder shall be in writing and ·shall be:
    (i) hand-delivere~. (ii) mailed by certified or registered U.S. Mail, return receipt requested, first
    class postage pre~aid, or (iii) sent via facsimile transmission to the Parties as follows:

    if to Freddie Mac    I          Freddie Mac
                                    Single Family Servicing and REO
                                    8200 Jones Brartch Drive
                                    McLean, VA 22102:-3110
                                    Attention: Senior Vice President, Servicing and REO
                                    Facsimile Number: (703) 903-J465

    with a copy tq:                 Freddie Mac
                                    Legal Division
                                    8200 Jones Branch Drive
                                    McLean,VA 22102-31 IO
                                    Attention: Vice President and Deputy General Counsel,
                                        Single Family Real Estate Department
                                    Facsimile Number: (703) 903-2559

    if to Transferee:               Nationstar Mortgage LLC
                                    350 Highland Drive
                                    Lewisville, Texas 75067
                                    Attention:. Tony Villruri; General Counsel
                                    Facsimile Number: (972) 316~5808

    if to Transferor:               Bank.of America
                                    Bank of America Office Park
                                    9000 Southside Blvd. -Bldg 400
                                    Jacksonville, FL 3256-0787
                                    Attn: Susan Welsh
                                    Senior Vice President; Business Executive - Operations
                                    Facsimile Number: (904) 987--9824

    With a copy to:                 Bank of America
                                    4500 ParkGranada
                                    Calabasas, CA 91302
                                    Attn: General Counsel
                                    Facsimile Number: (213)345-9266




                                                      22




Case 18-80037-CRJ Doc 48-3 Filed 10/03/18 Entered 10/03/18 20:57:27                                Desc
                Servicing Transfer Agreement Page 22 of 44
    or to such other aodtess or facsinrile nllinber as any Party shall designate by written notice to the
    other Parties in thb manner provided herein.

    14,    Couidcrplrts; Effective Date.

          . This Agr~ement. ~ay be signed in any number o~ co~~rparts, each of which when ~o
    executed shall_ b.~ an ongmal (whe~ei: such counterpart 1s ongmally e~ecuted or an electromc
    copy of an ong1~al) and all of which when taken together shall constitute one and the same
    ~greement, with the same effect as if the signatures thereto and hereto were upon the same
    instrument. Th~ Parties agree that delivery of a counterpart of a signature page to this
    Agreement by fa{simile or electronic transmission shall be.effective as delivery of ruiy original
    executed counterpart of this Agreement. The Parties agree to exchange original executed
    signature pages upon Freddie Mac's request.                                       ·
                      f
    15.    Approvals.

           Each of the Parties. hereby represents and warrants that all approvals and authorizations
    required by law Jr by corporate bylaw or resolution for the execution or enforceability of this
    Agreement.have ~een obtained.
                      I
                      !
    16.    Successors; No Third Party Beneficiaries.
                      I



           (a)    All \terms and conditions of this Agreement shall be binding upon and inure to the
                  ben~fit of successors and pennitted assigns of the Parties.
            (b)   No~ng expressed or referred to in this Agreement is intended or shall be
                  construed to give any person or entity other than the Parties, their respective
                  suc9essors and assigns, any legal or equitable right,remedy or claim under or with
                  respect to this Agreemetit; or any provisions contained herein or therein, it being
                      !
                  the intention of the Parties hereto that this Agreement, the obligations· and
                  stat~ments of responsibilities hereunder, and all other conditions and provisions
                  her~of are for the sole and ex.elusive benefit of the Parties, their respective
                  sucbessors and assigns; and for the benefit of no other person or entity.
                      ~
            (c)    No~withstanding the foregoing, neither Transferor nor Transferee may assign its
                   rights or obligations under this Agreement without Freddie Mac's prior written
                   co~sent, which consent may be granted or withheld i.n Freddie Mac's sole and
                   ab4olute discretion.        ·
                      ;

    17.     Captions, ;

             The captic>;ris assigned to provisions of this Agreement are for convenience only and shall
    be 'disregarded in ¢onstruing this Agreement.
                        !
                                     [Signatures appear on following page)




                                                     23




Case 18-80037-CRJ Doc 48-3 Filed 10/03/18 Entered 10/03/18 20:57:27                                Desc
                Servicing Transfer Agreement Page 23 of 44
    Si'gnattirepage¢.on nuedftom page23ofthat'certa1n·$ervicing T~sft;r;,\greetneritdated as of
    the EffectiveD~te.
              .·     .... I . . ·.   .                                   .
         . IN      ,:"lTNEyS
                          \Vfl~:81.lOF, in~~~iQ.g tp be leW,ll~ bound hereby. the P~rties have
    exeqµtedtfos Agre . ei,.tas of'the day:and yeadirst above written..

                                               FEDE~B.()M,E LQ~ MORTGAGE
                                                          .,'     .   .· ...    .
                                               co~

                                               tt•-•~
                                                      :   .       .


                                               By: . •·· .· ··.                ' '   .·.· ....· ·.·.. · .   (SEAL}

                                               Title: · Vice ?resident,

                                               ~ANKOF'AMERICA:, N~A.


                                               By: _ _~__________(SEAL).
                                               Name::
                                               Tide; ------------
                                                      -------------
                                               NATIONSTARMORTGAGE LLC

                                               By:_
                                                  . _ _ _ _ _ _ _ _ _ _(SEAL)
                          I                    N~e:
                                                          ------------'--
                          I
                          !
                                               Tide~-------------
                         I
    The following entity fs executing this Servicing Transfer Agreeme11t for tlie purpose of
    indicating: its acloiowledgement of: and consent to; the t:enus of Section•J jjf this Servicing
    Transf'er.l\greerrte4t:
                . .      I
                                                              ·
                         ;


                                               COUNTRYWIDE HOMEiLOANS~ INC~


                                               By:--"-'-------~--(SEAL)
                                               Nrune:
                                               Title: ------------
                                                      -------------




Case 18-80037-CRJ Doc 48-3 Filed 10/03/18 Entered 10/03/18 20:57:27                                              Desc
                Servicing Transfer Agreement Page 24 of 44
      ~If:«\igE~~nue:d 6tiha.t c~ Setv.itii\~'tcirisfct A~~xfi'~t-aaie&:asJ;t-·
                         ftom;i:,~g1f23.


      iii<~~~~~~~,J~~!rjl ~Y, lit~ 1\,.<W:S ~°""
                                           ·¢'~~fftftQAN.MORTPAGE

                                            B;y,; .c.-,-~---------"---~
                                            N¼ih~                     ... ($ft~)
                                           ·Tit1~'"' V1c.c:'hesfdept




                                           ay1 ~~+,'-:~~++-'~~---($EAL).
                                           :Namc:.,........+--'--------'-__;..-",-==-------
                                            T:Itl~::.___. ·--=--===--'------"-==--==-=




Case 18-80037-CRJ Doc 48-3 Filed 10/03/18 Entered 10/03/18 20:57:27                           Desc
                Servicing Transfer Agreement Page 25 of 44
                     \
                     I
                     ll




        Siguatu,e p,,1  oontinoed from page 23 of t!io! certain Servlci11g Tmnsfi:r Agreement dated as Of
        the Effectiv(l Date;
        ..     IN ~TNESS WHEl<EOf, intending to be legaUY. bound hereby, the Parties have
        execute.d this ·gree.rnent as of the day and year first above wntten.

                                                    FEDERAL HOME L04N MORTGAGE
                                                    CORPORATION            .


                                                    By: ______       .c...___ _ _ _                ~_ _            (SBAL)
                                                    Name:
                                                    Title: Senior Vice President


                                                    BANK OF AMERICA,N,A.


                                                    By: ___ ~ --------'-_(SEAL)
                                                    Nanie: ____________
                                                    Title:
                                                             ------------
                                                    NATIONSTARMORTGAGE LLC

                                                    .By: _ _~-·_. _· ·~_
                                                                       - -· _-·~
                                                                               ·-·--_·_··_
                                                                                        ~. _ _ _(SEAL)
                                                    Name:     t,,. M 0:1 () o-~
                                                    Title:_-_-_-_0=:x:c-:·r~..A:,'-·_·vt=:=:v:i"u.~~-~-=~=:~,~
                                                                                                            -~=-====
                          :
        The following entity is · executing this Servicing Transfer Agreement for the purpose of
        indicating its ~ckhowledgement of, and consent to, the terms of Section 3 of this Servicing
        Transfer Agre• ment:
                          '
                                                    COUNTRYWIDE HOME LOANS, INC.

                                                    By: _ _ _ _ _ _ _ _ _ _ _(SEAL)
                                                    Name: _ _ _ _ _ _ _ _ _ _ __
                                                    Titfe:
                                                             ------------




Case 18-80037-CRJ Doc 48-3 Filed 10/03/18 Entered 10/03/18 20:57:27                                                         Desc
                Servicing Transfer Agreement Page 26 of 44
                                      ExhibitA-l

            Transferred Mortgages E-mail from Bank of A~erka to Freddie Ma(!




Case 18-80037-CRJ Doc 48-3 Filed 10/03/18 Entered 10/03/18 20:57:27            Desc
                Servicing Transfer Agreement Page 27 of 44
   a                                                                                                                     To




   •   ,......,,,...
                H=   ,,,,.,..._,.,.
                                   01/03/r 01312:39 PM




                               ","'"""-"'··,?•-:,,.."::':"':r-.1""'< ,.,_.,,_..,_.,,
                                                                                 ,--. - _,.,,.,. .--"'" .,-,
                                                                                              0   . _.- •:
                                                                                                                         cc

                                                                                                                        bee
                                                                                                               Subject FW: Urgent Project Mosaic - FHLMC Servicing Transfer
                                                                                                                                            Agreement
                                                                                                         ,-_~'5c----,.,"'=.,.,,.,.·,.,..,,r-:.- ~.;;;-----~~--,..~-
                                                                                                                                                                  _, , ~ - - ··~,.,...:;r:"f~-=- -....~ ~ 1 : ..~. . . ~.-,
       :--:· .. _l,!\Ory:-:-· :··, ·f}-4-J'·-,Thls ('1~SSAgehas~~ri tfiplied:to.aridfor:waroed'. •, - ." $. ~ .'·.,,.Z ::.; \ · ,;.:--. ~-'· ',,.,;;.. ·:-·, ,. ,•,,J
       l ·, ., 1· • .•d.· .,,, i::f:i ,_ .•. ; ; ·   1
                                                         ,.::,'•   ,   ,   ~ ~   ..J't.,... - _......._, 1,   .,.   ........ ~   *, ..... - •..I   ·   --   ~   •   .• ...   .• · r   .... .. .   ._., _ - __;:.;.: __ -~ :::-;-,--;-...~~ ; _ _ ·- .. -:.:..J
              1 attachment


        MosaicFHLMCNatlo°jtarloanNumbers-113012.zip
                                                         ~


       Forwarding on                   r
                                                I
                                             o" t'1ree e-mails. Please confirm receipt of each. Thank you.
                                                 I
                                                i
       Lee Wardlow, SVP!
       Portfolio Services G)'Oup
                             ; Office
                   Cell      '.
       Mmln. Asst Laura Flsctje-
   -




       From: Fuller, Sharar
       Sent: Monday, December 31r2012 6:50 PM
       To: Wardlow, Lee ·
       Cc: 'Edwardson, Eri¢ J.'; Fuller, Sharon
       Subject: Urgen.t Project Mosaic - FHLMC Servicing Transfer Agreement
       Importance: High \


       Lee,                                      l
                                                     i
       In accordance with ,he Servicing.Transfer Agreement between Freddie Mac, BANA, and Nationstar, to
        be executed on 1/3/13, please forward the attached list to:




       n                                             I
       O.ne of the parties from FHLMG, and Amar from Nationstar, should respond to evidence receipt, a.n d
       that emailw ill becoTe an exhibit t o the cont ract, with the attached list, as the preliminary MSR sale
       population.

       Thank you.




Case 18-80037-CRJ Doc 48-3 Filed 10/03/18 Entered 10/03/18 20:57:27                                                                                                                                                                                Desc
                Servicing Transfer Agreement Page 28 of 44
    SFll

    Sharon M. FullerJ    I


    Mortgage Servicini Portfolio Strategy
    =.I. •    I   '




    This message wia~taq.hment$-(me~ge) is if'\tended solely for the use of the Intended reclpient(s} and may contain
    Information that Is prjvlleged, confidential or proprietary, If you are not an Intended re<:fpient, please notify the
    sender,,and then pte4se delete and destroy all copies and a~tachments, and be advised that any review or
    dissemination of, or the t~king of any action in reliance on, the Information contained in or attached to this
    message Is prohibited,. Unless.specifically Indicated, this message is not an offer to sell or a.solicitation of any
    investment products 9r either financial product or service, an official confirmation of .any transaction·, or an official
    st11tement of Sender,:S'ubjecl to applicable law, Sender may intercept, monitor, review and retain
    e•communicatfohs (I::¢) traveling through fts networ1<s/systems and may produce any such EG. to regulator,, law
    enforcement, in litig~tfon and as required by law. The laws of the country of'each sender/recipient may impact
    the handling of EC, a~d EC may be archived, .s4pervised apd produc.ed Ir countries other than the country in which
    you are located. Thisimessage cannot be guaranteed to be secure or free of errors or viruses. References to
    "Sender" are referenc~s to any subsidiary of Bank of America Corpora~ion. Attachmen.ts that ~re part, of this EC may
    have additlonal import-a nt disclosures and disclaimers·, which you should read.
                          i

    This message is subjel:t to tenns avallable at the following link:
    http://www.bankofa"."ertca.com/emaildls.clalmer. By messaging with Sender you consent to the foregoing.




    Thi~-;~~e: an~ any att~~~Ul~·~fur.the-i~t~nd~ r~~ipie~t(;)·~~y, mayc~-;~i-; info~;tio; .
    that is privileged, ~onfidential and/or propri~tmy and subject to important tenns and conditions
    available at bttp://f,vww.bankofamericit.com/emaildiscJa.imer. If you arc not the.intended
    recipient, please delete this message.




Case 18-80037-CRJ Doc 48-3 Filed 10/03/18 Entered 10/03/18 20:57:27                                                   Desc
                Servicing Transfer Agreement Page 29 of 44
                                      Exhibit A-2

            Tran ferred Mortgages E-mail from Freddie Mac to Bank ofAmerica




Case 18-80037-CRJ Doc 48-3 Filed 10/03/18 Entered 10/03/18 20:57:27           Desc
                Servicing Transfer Agreement Page 30 of 44
                     Tricia McKJtt)'/!-IQ/FHLMC                   To
                     01/04 2013 04;32 PM                          cc

                                                                 bee
                                                              Subject Re-: FW: U.r,9t1nt Pro}ect Mosaic• FHLMC $ervicing Transfer
                                                                      Agreemeotb;l


   Lee,

    Freddie:Macconfir,rs receipt of three .ernails from you contai'ning the following preliminary loan
    populations that are part or the servicing transferto Nationstar in connection with the Mosaic transaction:

                                 \
           1) Inactive Excess 10 Loans;
                       . I
          2) Mosaic total prelirn!nary loan population to Nationstc!r; and
          ·3) Active Exc,ss 10 Loans contained in Stripped Interest Certificate Ser,ies 25.1 and 252.

    Thank you. - Tricial


    !!Freddie
    -..Mac
    .....,.,,,....... 1
                                               8200 Jones Branch Drive
                                               McLean, virginia 22102
                                     I
                                I
                                l
    L. , .:w~r<Jlo~'-L..!-_Et'._J..
                           1   !: ••   •   •    • ..,

                                                                    To



    -                    01/03/f01312:3~ PM
                                       1




                                                                       cc



                                                                 Subject




                          i
       Forwarding on 2:- o~three e-mails. Please confirm receipt of eac:h; Thank you.

       Lee Wardlow, SVP!




Case 18-80037-CRJ Doc 48-3 Filed 10/03/18 Entered 10/03/18 20:57:27                                                          Desc
                Servicing Transfer Agreement Page 31 of 44
    ,.   ... ..   .     Group




    From: Fuller, Shardn
    Se nt: Monday, Decbrnber 311 2012 6:50 PM
    To: Wardlow, Lee     I
    Cc: 'Edwardson, Eric J.';. Fuller, Sharon
    Subject: Urgent Prbje:ct Mosaic - FHLMC Servicing Transfer Agreement
    Importance: High


    Lee,

    In accordance with the Servicing Transfer Agreement between Freddie Mac, BANA, and Nationstar, to
           cufed on 1 3Yl3, please forward the attached list to:




    (1
                          i
    One of the parties !from FHLMC, and Amar from Nationstar,.should respond to evidence receipt, and
    that email will b~cotne an exhibit to the contract, with the attached list, as the preliminary MSR sale
    population.         !
    Thank you.

    SF[]
                          i
    Sharon M. f uller     I
    Mortgage SeNicing 'portfolio Strategy
    Bank of America




    This message w/attachments (message) is intended solely for the use of the intended reciplent(s) and may contain
    inforrm1tion that is pri}'lleged, confidential or proprietary. If you are not an intended recipient, please notify the
    sender, and then P.lea~e delete ahd destroy all copies and attachments, and be advised that any review or
    dissemination of, or the taking of any action in re{fance on, the information contained in or attached to this_
    message is prohibited~Unless specifically indicatecj, this message is not an offer to sell.or a solicitation of any
    investment.products o,r other financial product or service, an official confirmation of any transaction, or an official
    statement of ~nder. Subject to applicable law, Sender may intercept, monitor, rev!ew and retain
    e-communications (EC) traveling through fts networks/systems and may produce any such EC to regulators, law
    enforcement, in litigation and as requfred by law. The laws of the country of each sender/recipient may impact
    the handling of EC, anp EC may be archive(f, supervlsed and produced In countries other than the country In which
    you are located. This f)'lessage cannot be guaranteed tQ be secure or free ·of err.ors or viruses. References to




Case 18-80037-CRJ Doc 48-3 Filed 10/03/18 Entered 10/03/18 20:57:27                                                  Desc
                Servicing Transfer Agreement Page 32 of 44
                       I
                       I

    -Sende~ are refeceJ Ho any .sub<dla<v of Bank of America Co,poratlon. Attachments that a,e part of this EC may
    have additional lmpor ant di$clostJres and disclaimers, which you should read.

    This message Is subject to terms available at the following link:
    htt :/ /www.bankofa~erfca.com/emalldisdaimer. By messaging with Sender you consent to the foregoing,




    This_mes_sa.ge, cm1  any attac_hments, is for t?e intended re~ipient~s) only, may contain info~ation
    that 1s pnVIleged, ,confident:Ial and/or propnetary and subJect to 1mportartttenns and cond1t1ons
    available at http:/~www.bankofamerica.com/eniaildisclaimer. If you are not the intended
                        i                                          :-~
                                                                   i ~il
                        'i.                                        '     .


    recipient, please ~~lete this message, MosaicFHLMCNationstarLoanNuinbers-1130'12.zip
                        i
                        i
                        i




Case 18-80037-CRJ Doc 48-3 Filed 10/03/18 Entered 10/03/18 20:57:27                                         Desc
                Servicing Transfer Agreement Page 33 of 44
                                                 Exhibit B

                              Form of Excess Yield Conveyance Agreement

                              EXCESS YIELD CONVEYANCE AGREEMENT

    THIS EXCESS YjIELD CONVEYANCE AGREErvIBNT ("Agreement") is made effective
    January 4, 2013; ~y and between Bank of America, N .A, a.nation.al banking association
    ("BofA''), and Felieral Home Loan Mortgage Corporation, a corporate instrumentality of the
    United States ("Fteddie Mac:").                                                     ·

    WHEREAS, Fredoie Mac conveyed tp BofA the Excess Yield (as defined below) with respect
    to the mortgages ~dentified by loan number in the electronic file that was e-mailed by Lee
    Wardlow atBof4 to Sally Baker and Tricia McKitty at Freddie Mac,.on January 3, 2013 (the
    ''Mortgages"), a c;opy of which e.:mail is attached as Exhibit A-1. The populatfoti of Mortgages
    was conflrmed b~ a respondirtg e~mail from Tricia McKitty•at Freddie Mac to Lee Wardlow at
    BofA on January~' 2013,acopy of which i$ attached as ExtJ.ibit A-2;
                      l
                      I                                                   .
    WHEREAS, the ~xcess Yield was then .sold and transferred to Freddie Mac in exchange for
    Stripped Interest¢"ertificates S-eries 233i 238,243,251 and 252; but was subsequently removed
    from such Stripp~d Interest Certificates upon removal of the related Mortgages from the related
    PC Pools;         '

    WHEREAS, Bofi desires to release, relinquish and reconvey to Freddie Mac any and all interest
    BoA has in the Excess Yield;
                     i
                  - I                 .                .
    NOWTIIBREFO~, for good and valuable consideration, the receipt and sufficiency ofwhich
    are hereby acknm.yledged, the parties agree as follows:
                      ~
                     l                                  .
     1. The above rec~tals are hereby incorporated by reference hereih.

    2. Capitalized tefms n<>t defined in this Agreement have the meanings ascribed to them in the
       Freddie Mac ~ingle-Family Seller/Servicer Guide.
                      !
                      !

    3. BofA hereby ~el eases, conveys, transfers, grants, and sells all of its interests, ifany; in and to
       the Excess Yi~ld with respect to the Mortgages, to Fre<;idie Mac, withoµt warranty of (my
       kind.        i

    4. Freddie Mac Hereby accepts the Excess Yield from BofA.
                          i
    5. The parties agkee that the Excess Yield is herebyjoined with the other incidents of the
       Mortgages; al~ ofwhich are henceforth solely and indivisibly owried by Freddie Mac, and
       that the Servid,ingBpread with.respect to each Mortgage is increased in an am,ount equal to
       the Excess Yi~ld applicable to such Mortgage.
                          t




Case 18-80037-CRJ Doc 48-3 Filed 10/03/18 Entered 10/03/18 20:57:27                                 Desc
                Servicing Transfer Agreement Page 34 of 44
    6. For purposes pf this Agreement:
                     I

    (a)    "Excess ~teld;, means, with respect to each Mortgage, the interest-rate cash flow that
           remain~ a~er sub:racting the sum of (i) the applic~ble ?ass-through_:~te for ~e. related PC
           Pool, (n)tpe apphcable guaranty fee payable to Freddie Mac, and (111) the M1mmum

           Servici~~ lpread; a~d. . . . . .           .. . . . .        .
    (b)    the ''Mm1 , um Servicing Spread" 1s twenty-five (25) basts pomts.

                                 [Sign,atures appear on following page]




                                                    2




Case 18-80037-CRJ Doc 48-3 Filed 10/03/18 Entered 10/03/18 20:57:27                             Desc
                Servicing Transfer Agreement Page 35 of 44
    Signature page c ntinued from page 2 of that certain Excess Yield Conveyance Agreement.

    ~iTNESS the fo,lowing signature and seal with the intent that this shall be deemed an.
    mstrun1ent under · eat.

                                                BANK OF AMERICA, N.A.


                                                By: _ _ _ _ _ _ _ _ _ _(SEAL)
                                                Name: _ _ _ _ _ _ _ _ _ __
                                                Title:
                                                         ----- ------
                                                AGREED AND ACCEPTED:

                                                FEDERAL I;IOME LOAN MORTGAGE
                                                CORPORATION
                                                By: _ _ _ _ _ _ _ _ _ _(SEAL)
                                               Nrune:
                                                Title:   -----------




Case 18-80037-CRJ Doc 48-3 Filed 10/03/18 Entered 10/03/18 20:57:27                           Desc
                Servicing Transfer Agreement Page 36 of 44
                                        ExhibitC


              Crj dlt Enhanccmcnt.s Relating to Indemnification and Recourse

               SeT'it;er loan    Freddie Mac       CE Type

    -----
       #
                 {'lumber
       1                                           INDfMN
       2                                         RECOURSE
       3                                         RECOURSE
       4                                         RECOURSE
       5                                         RECOURSE
       6                                         RECOURSE




Case 18-80037-CRJ Doc 48-3 Filed 10/03/18 Entered 10/03/18 20:57:27            Desc
                Servicing Transfer Agreement Page 37 of 44
                                       Exhibit D-1

             Exce~s IO Mortg11ges.E~mail from Bank ofAmerici:a to Freddie Mac




Case 18-80037-CRJ Doc 48-3 Filed 10/03/18 Entered 10/03/18 20:57:27             Desc
                Servicing Transfer Agreement Page 38 of 44
                                 . .., ..
                                   ~               .                                              To



                              01/0101;3-12:40 PM
                                                                                                 bee
                                                                                              Subject FW: FHLMC STA- Natlonstar Active XSIO Exhibit
    ;K·~•- ~AistQ,y
               ~•!\~... ,...,...,......,,,.~        -•"'I--~ ~ ,... ~.,~ ~ " ~"'l"!-:,r:,:~•-- ----.,,,. '~:r:-•;:r• ~___...•t, _ _ , ·-• - - -
                               •·'>•·, •. •·-- im.··t&·· ·. ""•""-•· ·"'' ··:h'• r.,6IJr "fiiMi! tiea ,., ·"•,:·•...-.-•:-··· ····. •,, · · ·•ifr:iy,,,....,. .·-;,;• ·,• :, --;-,,·, · ,..,.. •· ;.-. ·, ·. 1
                                                                                ffl!'l'l"''


    0'·~:.4...(f~:;::~~:;:(~ :.. ;                                           r.
                                                       ~iJt1-~~~e , 0 :...!.~ .-=t:.~.~~S~:;... ~-~~~-q~ ·. ~.1-~::.!---l:. ~ ~,, ~.:~:l~S-~::.:~}. \~~\ ·:;.                                          ~:~j
          1 attachment
                                  lL
                                   g!llll

    Active 10 loans- NS. op 11-30-12.xlsx




    Forwa rding on thir of three e-mails. Please confirm receipt.

    Lee Wardlow, SVP
    Portfolio Services Group




    From: Fuller, Sharoh
    Sent: Thursday, Ja~uary 03, 2013 8:04 AM
    To: Wardlow, Lee                     !
    Cc: Bihdra, Taj; 'Edwardson, Eric J.'; Fischer; Laura D
    Subject: FHLMC
    Importance: High
                                       SlJr -
                           Nationstar Active XSIO Exhi~it



    Lee,                                  I

    In ac:cordance with te Servicing Transfer Agreement betvveen Freddie Mac, SANA, and Natlonstar, to
    be executed on 1/3/.13, please forward the attached list-to:                          ·




                                            .
    One of the parties from FHLMC, and Amar from Nati<:mstar, should respond to evidence receipt, and
    that email will beco~e an exhibit to the contra.ct, with the attached list, as the preliminary active XSIO
    population as of 11/i30/12.




Case 18-80037-CRJ Doc 48-3 Filed 10/03/18 Entered 10/03/18 20:57:27                                                                                                                                Desc
                Servicing Transfer Agreement Page 39 of 44
    Thanks.

    SF




    Sharon M. Fuller
    Mortgage Servicing Portfolio Strategy
    Bank of America




    This message w/attaqvnents (message) is intended solely for the use of the intended recipient(s} and may contain
    information that Is p1vileged, confidential or proprietary. If you are not an intended recipient, please notify the
    sender, and then please delete and destroy all copies and attachments, and be advised ttiat any review or
    dissemi11atfon of, or t~e taking of any action In reliance on, the information cOAtained io or attached tothis
    message is prohibitedf' Unless spectflcal\y lnd.lcated, this message Is not an offer to sell or a. solicitation of any
    investment products •r other financial product or service, an official confirmation of any transaction, or an official
    statement of Sender. SUbject to applic;able law, Sender may intercept, monitor,, review and retain
    e-q:,mmunications (E1) traveling through Its ·networks/systems and may produce any-such EC to regulators, law
    enforcement, in lltig1~ion and as required by law. The laws of the country of each sender/recipient may Impact
    the handling of EC, and EC may be archived, supervised and produced in countries other than the country in which
    you are located. This 1message cannot be guarant~ to be secure or free of errors or viruses •. References to
    "Sender" are referen4s to any subsldlary of Bank of America Corporation. Attachments that are- part of this EC ma~
    have additional impo7ant disclosures and disclaimers, which you should read.

    ·rhis message ts subjJno terms available at the following link:
    !Jttp://www.bankofarherica.com/emaildisctalmer. By messaging with Sender you consent to the foregoing.
                         i
                          I


                          ;
    ~· ---- . ---···--    \   ---- -- --·--- - - ·------ - -           .. -·- · ·-· - ·--·--- ··---· ,,. ___ ..
    This message, an~ any attaclurients, is for the inte11ded tecipient(s) only, may contain infonnation
    that is privilBgcd, ~nfidcntial and/or proprietary and subject to important terms.and conditions
    available at http://www.Qµnkofamerica.com/e,naildi$clai.mer. If you are not the intended
    recipient, ple~se 4tete this message.
                          '




Case 18-80037-CRJ Doc 48-3 Filed 10/03/18 Entered 10/03/18 20:57:27                                                 Desc
                Servicing Transfer Agreement Page 40 of 44
                                      ExhibitD-2

             Excess IO Mortgages E-mail from Freddie Mac to Bank of America




Case 18-80037-CRJ Doc 48-3 Filed 10/03/18 Entered 10/03/18 20:57:27           Desc
                Servicing Transfer Agreement Page 41 of 44
                                   Trtcta 1 . cKltty/HQ/FHLMC.                                                          To
                                01/04f01304:32 PM



                                           I                                                                            bee
                                                                                                                    Subject Re: FW: Ur9..ent Project Mosaic - FHLMC Servicing Transfer
                                                                                                                            Agreemenl!0.l
                                            1
   Lee,
                                            I
    Freddie Mac confirrjls receipt of three emails from you containing the fellowing preliminary loan
    populations ·that ar.8ipart of the servicing transfer to Nationstar in connec~ion with the Mosafc transaction~

                               .
                                             lI                        .
                l) ln;,:ictive Ex1ess 10 Loans;
                2) Mosaic total preliminary loan population to Natlonstar; c1nd
                3) Active Excess 10 loans contained in Stripped lntere$t Certificate Series 251 and 252.

    Thank you. ... Tricia

                                                                   Tricia McKitty
                                                                   9 -     $    I                                   I    I




                                                                       8200 Jones Branch Drive
                                                                       Mclean, Virginia 22102



   l                                              ]                .       .. .   ······ •·• ·-·••~· ··•· · .. ..
              "War.dlow
   i ..... ,..,_,,_.,
   .....         __,__,_;_ ... __ ,__ ,..,,_,l....,,,.,.4_ ,·
                               Lee"                        it!WardloW
                                                            , ,: ' · . .. ·~.- ?. Leef
                                                                                   ••• ,. ' .

                                                  low Lee•
   ~
   YI                                01/03/2013·12:39 PM
                                             .        ~        .

                                                      \
                                                      l

                                                                                                                              FW; Urgent Project Mosaic -
                                                                                                                              Agreement


                                                          \I
                                                          1
        Forwarding 011 2~ 9fjthree e-mails. Please confirm receipt of each. Thank you.
                                                          l

        Lee Wardlow,SVP                                   l
                                                          !




Case 18-80037-CRJ Doc 48-3 Filed 10/03/18 Entered 10/03/18 20:57:27                                                                                                              Desc
                Servicing Transfer Agreement Page 42 of 44
   .             rvtces roup

   Ill           Office
                 Cell
   Admln. Asst.: Laura FtSc   er -




   Fn>m: Fuller, Sha~
   Sen~: Monday, Dec mber 31, 2012 6:50 PM
   To: Wardlow; Lee           I
   Cc: 'Edwardson, Eric J.'; Fuller, Sharon
   Subject: Urgent Prf' 1ect Mosaic • FHLMC Servicing Transfer Agreement
   Importance: High


    Lee,
                              I
    In accordance with fhe Servidng Transfer Agr.eement between Freddie Mac, BANA, and Nationstar,to
    be executed on 1/31/13, please forward the attached list to:




    One of the parties lfrom FHLMC, and Amar from Nationstar, ~hould respond to evidence receipt, and
    t_hat email .will become an exhibit to the contract,. with the attached fist, as the preliminary MSR sale
    population.           !

    Thank you.

    SF[}

    Sharon M. Fuller          I . .
    Mortgage Servicli1g portfolio Strategy
    Sank of America I




                              i
    Thfs message vi/attachments (message) Is intended sole(y for the use·of the intended reclplent{s) and may contain
    information that ls.privileged, confidential or proprietary. If you are not an Intended recipient, please notify the
    sender, and then plea~ delete and destroy all copies and attactiments, and be advised that any review or
    dissemination of, or tl)e taking of any action In reliance on, the Information contained in or attached to this
    message is prohibitedl Unless.specifically indicated1 this message is not an offer to sell or a solicitation of aoy
    investment products 9r oth~r financial product or service, an official confim1ation of any transaction, or an official
    statement of Sender. ~l!bject to applicable law, Sender may intercept, monitor, review and retain
    e-communications (EC) traveling through its net.Works/systems and may produce any such EC to regulators, law
    enforcement, in litigation and as requir:ed by law. The laws of the country of each sender/recipient may Impact
    the handling of EC, a~d EC may be archived, supervised and produced in countries other than the country in which
    you are located. This message cannot be guaral')teed to be secure or free· of ·error;; o·r viruses. References to




Case 18-80037-CRJ Doc 48-3 Filed 10/03/18 Entered 10/03/18 20:57:27                                                  Desc
                Servicing Transfer Agreement Page 43 of 44
   "Sender" are references to any subsidiary of Bank of AmerJca Corporation. Attachments that are part of this EC may
   have additional impofant disclosures and disclaimers, which you should read.

   This message is subje~t to terms available at the following link:
   htt :/ /www,bankot'alnerica.corn/emaildisclaimer. By messaging with Sender you con$ent to the foregoing;




   This message, an any attachments~ is for the intended r~cipient(s) only, may contain information
   that is privileged, bonfidential and/or proprietary and subject to important terms and conditions
   available athttp://kww.baakofanierica.com/emaildisclaimer. Ifyou are not the intended
                        I                                            ,•      .
   ·recipient, pleased lete this message. MosaicFHLMCNations~rL~anNumbers-113012.zlp




Case 18-80037-CRJ Doc 48-3 Filed 10/03/18 Entered 10/03/18 20:57:27                                             Desc
                Servicing Transfer Agreement Page 44 of 44
